UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27265 INTERNAP NETWORK SERVICES CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE 91-2145721 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 250 Williams Street Atlanta, Georgia 30303 (Address of Principal Executive Offices, Including Zip Code) (404) 302-9700 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of July 30, 2010, 51,914,257 shares of the registrant’s outstanding common stock, $0.001 par value per share, were outstanding. INTERNAP NETWORK SERVICES CORPORATION FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS Pages PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Cash Flows 4 Unaudited Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Loss 5 Unaudited Condensed Notes toConsolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4. CONTROLS AND PROCEDURES 21 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A. RISK FACTORS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 6. EXHIBITS 22 SIGNATURES 23 i PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERNAP NETWORK SERVICES CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues: Data center services $ Internet protocol (IP) services Total revenues Operating costs and expenses: Direct costs of network, sales and services, exclusive of depreciation and amortization, shown below: Data center services IP services Direct costs of customer support Direct costs of amortization of acquired technologies Sales and marketing General and administrative Depreciation and amortization Impairments and restructuring Total operating costs and expenses Loss from operations (713 ) (60,204 ) (600 ) (66,552 ) Non-operating expense (income): Interest income (33 ) (48 ) (62 ) (123 ) Interest expense Other, net 6 (172 ) 36 (114 ) Total non-operating expense (income) (16 ) Loss before income taxes and equity in loss (earnings) of equity method investment: (1,204 ) (60,188 ) (1,395 ) (66,683 ) Provision for income taxes Equity in loss (earnings) of equity-method investment, net of taxes (62 ) 19 (149 ) 88 Net loss $ ) $ (60,645 ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding used in computing basic and diluted net loss per share The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 INTERNAP NETWORK SERVICES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amounts) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities Accounts receivable, net of allowance for doubtful accounts of $2,102 and $1,953, respectively Inventory Prepaid expenses and other assets Total current assets Property and equipment, net Investments and other related assets Intangible assets, net Goodwill Deposits and other assets Deferred tax asset, non-current, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenues, current portion Capital lease obligations, current portion 25 Restructuring liability, current portion Other current liabilities Total current liabilities Revolving credit facility, due after one year Deferred revenues, less current portion Capital lease obligations, less current portion Restructuring liability, less current portion Deferred rent Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 20,000 shares authorized; no shares issued or outstanding — — Common stock, $0.001 par value; 120,000 shares authorized; 51,924 and 50,763 shares outstanding at June 30, 2010 and December 31, 2009, respectively 52 51 Additional paid-in capital Treasury stock, at cost; 97 and 42 shares at June 30, 2010 and December 31, 2009, respectively (435 ) (127 ) Accumulated deficit (1,038,079 ) (1,036,548 ) Accumulated items of other comprehensive loss (716 ) (430 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 INTERNAP NETWORK SERVICES CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended June 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Goodwill and other intangible asset impairments — Depreciation and amortization Provision for doubtful accounts Equity in loss (earnings) from equity-method investment (149 ) 88 Non-cash changes in deferred rent Stock-based compensation expense Deferred income taxes (406 ) Other, net Changes in operating assets and liabilities: Accounts receivable (639 ) Inventory 1 (48 ) Prepaid expenses, deposits and other assets (1,292 ) Accounts payable (6,201 ) Accruedand other liabilities (1,831 ) (140 ) Deferred revenues (832 ) Accrued restructuring liability 26 Net cash flows provided by operating activities Cash Flows From Investing Activities: Purchases of property and equipment (28,475 ) (9,037 ) Maturities ofinvestments in marketable securities Net cash flows used in investing activities (24,175 ) (1,831 ) Cash Flows From Financing Activities: Proceeds from notes payable Principal payments on notes payable (39,000 ) (39,500 ) Payments on capital lease obligations (62 ) (212 ) Stock-based compensation plans (307 ) Other, net (61 ) (58 ) Net cash flows provided by (used in) financing activities (577 ) Effect of exchange rates on cash and cash equivalents (42 ) 37 Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest, net of amounts capitalized $ $ Cash paid for income taxes Non-cash acquisition of property and equipment under capital leases — Capitalized stock-based compensation 9 1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 INTERNAP NETWORK SERVICES CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE LOSS (In thousands) Common Stock Shares Par Value Additional Paid-In Capital Treasury Stock Accumulated Deficit Accumulated Other Comprehensive Loss Total Stockholders’ Equity SIX MONTHS ENDED JUNE 30, 2010: Balance, December 31, 2009 $
